       Case 1:19-cv-09357-GHW-SLC Document 47 Filed 07/21/21 Page 1 of 2
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/21/2021
 -------------------------------------------------------------X
                                                              :
 RAFAEL ACERO TORRES, et al.,                                 :
                                                              :
                                                  Plaintiffs,:
                                                              :     1:19-cv-9357-GHW
                              -against-                       :          ORDER
                                                              :
 JAIRO ENRIQUE SANCHEZ and DILIA                              :
 MARGARITA BAEZ,                                              :
                                                              :
                                              Defendants.:
 ------------------------------------------------------------ X
GREGORY H. WOODS, United States District Judge:

        On October 19, 2020, the Court found Defendants liable for each of Plaintiffs’ asserted

claims as a result of Defendants’ default. Dkt. No. 32. The Court referred this case to Magistrate

Judge Cave for an inquest into damages. On July 6, 2021, Magistrate Judge Cave issued a Report

and Recommendation (“R&R”) recommending that Plaintiffs be entitled to a single award of

damages of $90,696,135.88, the full amount of which Defendants are jointly and severally liable.

Dkt. No. 45 at 21. Objections to the R&R were due July 20, 2021. The Court did not receive any

objections.

        The Court has reviewed the Report and Recommendation for clear error and finds none. See

Braunstein v. Barber, No. 06 Civ. 5978 (CS) (GAY), 2009 WL 1542707, at *1 (S.D.N.Y. June 2, 2009)

(explaining that a “district court may adopt those portions of a report and recommendation to which

no objections have been made, as long as no clear error is apparent from the face of the record.”).

The Court therefore accepts and adopts the Report and Recommendation in its entirety.

        Accordingly, the Clerk of Court is directed to enter judgment in the amount of
      Case 1:19-cv-09357-GHW-SLC Document 47 Filed 07/21/21 Page 2 of 2



$90,696,135.88 against Defendants. Defendants are jointly and severally liable for that amount. The

Clerk of Court is further ordered to terminate all outstanding motions and to close this case.

SO ORDERED.

Dated: July 21, 2021
New York, New York                                         _______________________________
                                                                GREGORY H. WOODS
                                                               United States District Judge




                                                  2
